09-5203-ag
    Kastrati v. Holder
                                                                                  BIA
                                                                            Morace, IJ
                                                                          A094 896 344
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 12th day of November, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
                   Circuit Judges.
    ______________________________________
    BESART KASTRATI,
             Petitioner,

                                                           09-5203-ag
                         v.                                NAC


    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:                Sokol Braha, New York, New York.
    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Ada E. Bosque, Senior
                                   Litigation Counsel; Puneet Cheema,
                                   Trial Attorney, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Besart Kastrati, a native and citizen of Kosovo, seeks

review of a December 2, 2009 decision of the BIA affirming

the February 15, 2008 decision of Immigration Judge (“IJ”)

Philip L. Morace denying his application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Besart Kastrati, No. A094

896 344 (B.I.A. Dec. 2, 2009), aff’g No. A094 896 344

(Immig. Ct. N.Y. City Feb. 15, 2008).    We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    “Where, as here, the BIA agrees with the IJ’s

conclusion that a petitioner is not credible and, without

rejecting any of the IJ’s grounds for decision, emphasizes

particular aspects of that decision, we will review both the

BIA’s and IJ’s opinions – or more precisely, we review the

IJ’s decision including the portions not explicitly

discussed by the BIA.”     Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).    Under the circumstances of this


                                2
case, “we review the IJ’s factual findings, including

adverse credibility determinations, under the substantial

evidence standard, treating them as ‘conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.’”   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.

2008) (quoting 8 U.S.C. § 1252(b)(4)(B)).

    When evaluating credibility determinations for
    substantial evidence, we afford “particular deference”
    to the IJ. We must assess whether the IJ has provided
    “specific, cogent reasons for the adverse credibility
    finding and whether those reasons bear a legitimate
    nexus to the finding.” “Where the IJ’s adverse
    credibility finding is based on specific examples . . .
    of inconsistent statements” or “contradictory
    evidence,” a “reviewing court will generally not be
    able to conclude that a reasonable adjudicator was
    compelled to find otherwise.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

(citations omitted).

    Here, the agency reasonably determined that Kastrati

did not credibly establish that he had a well-founded fear

of persecution upon return to Kosovo on account of his

political opinions.    See 8 U.S.C. §§ 1101(a)(42),

1158(b)(1)(B)(ii); Yueqing Zhang v. Gonzales, 426 F.3d 540,

544-45 (2d Cir. 2005).   We conclude that the agency’s

adverse credibility determination was supported by

substantial evidence given the inconsistencies between

Kastrati’s testimony at his merits hearing and his previous


                               3
statements, and given Kastrati’s failure to provide evidence

to corroborate his claims regarding the motivations behind

the bombing of his house.

    In supporting its adverse credibility determination,

the agency reasonably relied on an inconsistency between, on

the one hand, Kastrati’s statement in his asylum application

that he took threats he received in December 2005 lightly,

and, on the other, his testimony at the merits hearing that

he reported these threats to the police and that these

threats were central to his fear of persecution.     See 8

U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d

at 167.   The agency also reasonably relied on an

inconsistency between Kastrati’s statement during his

credible fear interview that, with respect to his

affiliation with the Democratic League of Kosovo (“LDK”), he

was not an activist, but rather only a sympathizer, and his

hearing testimony that he was in fact a political activist

engaged in a variety of political activities.   See Ming

Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009).

    Furthermore, the agency did not err in relying in part

on the lack of corroboration for Kastrati’s claim that the

bombing of his house had a political motive and targeted him

specifically.   See Biao Yang v. Gonzales, 496 F.3d 268, 273


                              4
(2d Cir. 2007) (holding that “[a]n applicant’s failure to

corroborate his or her testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question”).   The IJ attributed significance

to this lack of corroboration in light of, inter alia, the

existence of documentary evidence indicating that Kastrati’s

cousin was killed by a police officer because of a family or

personal feud rather than, as Kastrati claimed, because his

cousin supported the LDK.   Although Kastrati argues that the

IJ erred in relying on Kastrati’s lack of knowledge of the

circumstances of his cousin’s death, the IJ did not base his

adverse credibility finding on this lack of knowledge.

Instead, the IJ reasonably considered the evidence

indicating that Kastrati’s cousin was killed for reasons

other than political ones as casting doubt upon Kastrati’s

related, uncorroborated claim regarding the bombing of his

house.   See 8 U.S.C. § 1158(b)(1)(b)(ii); Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006).

    Because the agency’s adverse credibility determination

is supported by substantial evidence and because Kastrati’s

claims depend on the testimony determined not to be

credible, the agency did not err in denying asylum or

                               5
withholding of removal.   See Paul v. Gonzales, 444 F.3d 148,

156 (2d Cir. 2006).   We decline to address the denial of

Kastrati’s CAT claim, as it was not sufficiently challenged

in his brief.   See Yueqing Zhang v. Gonzales, 426 F.3d 540,

541 n.1, 545 n.7 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6